        Case 1:17-cv-00199-CRK Document 78               Filed 04/25/19       Page 1 of 2
                                                      UNITED STATES DEPARTMENT OF COMMERCE
                                                      Office of the General Counsel
                                                       OFFICE OF THE CHIEF COUNSEL FOR TRADE ENFORCEMENT & COMPLIANCE
                                                      Washington, D.C. 20230




                                                    April 25, 2019



FILED ELECTRONICALLY VIA CM/ECF

Mr. Mario Toscano
Clerk of the Court
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

Re:    Redetermination Pursuant to Court Remand Order in
       Changzhou Trina Solar Energy Co., Ltd. v. United States, Court No. 17-00199

Dear Mr. Toscano:

        Pursuant to the Court’s order of January 25, 2019, please find attached the U.S.
Department of Commerce’s Redetermination Pursuant to Court Remand in the above-captioned
action. The Department’s remand redetermination is a public document.

       Filing of the administrative record for the remand proceeding will follow under separate
cover. Should you have any questions concerning the matter, please contact me at (202) 482-
4378.

                                            Respectfully submitted,


                                            /s Kristen E. McCannon
                                            Kristen E. McCannon
                                            Attorney
                                            Office of the Chief Counsel
                                               for Trade Enforcement & Compliance

Attachment
              Case 1:17-cv-00199-CRK Document 78   Filed 04/25/19   Page 2 of 2
Mr. Mario Toscano
April 25, 2019
Page 2


      cc:

      Robert George Gosselink
      Trade Pacific, PLLC
      660 Pennsylvania Avenue, SE
      Suite 401
      Washington, DC 20003
      Email: rgosselink@tradepacificlaw.com

      Timothy C. Brightbill
      Wiley Rein, LLP
      1776 K Street, NW.
      Suite 9 East
      Washington, DC 20006
      Email: tbrightbill@wileyrein.com

      Justin Reinhart Miller
      U.S. Department of Justice
      International Trade Field Office
      26 Federal Plaza
      New York, NY 10278
      Email: justin.r.miller@usdoj.gov
